 Case 2:17-cv-00101-GJQ-MV ECF No. 57 filed 06/01/20 PageID.314 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                             __________________________

ROBERT DEANGELO DEXTER #329380,

              Plaintiff,                                           Case No. 2:17-CV-101

v.                                                                 HON. GORDON J. QUIST

JAMES VILGOS,

            Defendant.
__________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

        On May 11, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R. & R.), recommending that the Court grant Defendant’s motion to dismiss

under Federal Rules of Civil Procedure 37(d) and impose costs against Plaintiff Dexter in the

amount of $315.85. (ECF No. 56.) The Court has reviewed the R. & R. No objections have been

filed pursuant to 28 U.S.C. § 636(b). Thus, the Court will adopt the R. & R.

        THEREFORE, IT IS HEREBY ORDERED that the May 11, 2020, Report and

Recommendation (ECF No. 56) is approved and adopted as the Opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF No. 52) is

GRANTED for the reasons set forth in the R. & R. Therefore, Plaintiff’s claims are dismissed

with prejudice.

        IT IS FURTHER ORDERED that Defendant is awarded $315.85 in costs against

Plaintiff.
 Case 2:17-cv-00101-GJQ-MV ECF No. 57 filed 06/01/20 PageID.315 Page 2 of 2



       This case is concluded.

       A separate judgment will enter.


Dated: June 1, 2020                                 /s/ Gordon J. Quist
                                                   GORDON J. QUIST
                                             UNITED STATES DISTRICT JUDGE




                                         2
